Citation Nr: 0822406	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  97-28 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than July 27, 1995, 
for the assignment of a 100 percent rating for generalized 
anxiety disorder with residual schizophrenia.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1951 to December 
1954, and from March 1955 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia as part of the 
satellite rating activity program.  The case is under the 
jurisdiction of the New York, New York RO.  The Board 
remanded this case back to the RO for additional development 
in April 2005.


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  On July 27, 1995, the veteran filed a formal claim for 
entitlement to an increased rating for his service connected 
nervous disability.

3.  In a September 1996 rating decision, VA granted an 
increased 100 percent rating for generalized anxiety disorder 
with residual schizophrenia, effective from July 27, 1995.

4.  The evidence of record includes factually ascertainable 
evidence demonstrating entitlement to a 100 percent rating 
for generalized anxiety disorder with residual schizophrenia 
arose effective from February 6, 1995.


CONCLUSION OF LAW

The criteria for an effective date from February 6, 1995, but 
no earlier, for an increased 100 percent disability rating 
for generalized anxiety disorder with residual schizophrenia 
have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in November 2003 and May 2005.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

Despite the apparent inability to obtain lost records from 
the Social Security Administration and some of the veteran's 
1995 records from a VA facility, given the determination 
reached in this decision, the Board is satisfied that 
adequate development has taken place and that there is a 
sound evidentiary basis for resolution of this earlier 
effective date claim for generalized anxiety disorder with 
residual schizophrenia at present without detriment to the 
due process rights of the veteran.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in April 2008.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.

Laws and Regulations

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
See 38 C.F.R. § 3.400.  An earlier effective date may be 
assigned when it is factually ascertainable that an increase 
in disability occurred and the claim for increase was 
received within one year from that date, but otherwise the 
date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  See 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.151(a) (2007).  VA regulations also 
provide that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  See 38 C.F.R. § 3.1(p) (2007).  Generally, the date 
of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  See 38 C.F.R. 
§ 3.1(r).

The Board notes that the schedular criteria for evaluations 
of psychoneurotic disorders, were amended, effective November 
7, 1996.  

General Rating Formula for Psychoneurotic Disorders:
Ratin
g
The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation 
of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or 
retain employment.  
100
The ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment.
70 
Ability to establish or maintain effective 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability 
flexibility and efficiency levels are so reduced as to 
result in considerable industrial impairment.
50
38 C.F.R. § 4.132, Diagnostic Code 9400 (effective prior to 
November 7, 1996)

New regulations concerning the schedular criteria for 
evaluating psychiatric disabilities became effective on 
November 7, 1996.  The retroactive reach of the revised 
regulations can be no earlier than the effective date of that 
change.  Since this appeal involves a request for an 
effective date earlier than July 27, 1995, the current 
regulations have no bearing regarding this decision.

Factual Background and Analysis

The Board has carefully reviewed all of the evidence of 
record, and finds that the assignment of an effective date 
prior to July 27, 1995, is warranted for the assignment of a 
100 percent rating for the veteran's service-connected 
generalized anxiety disorder with residual schizophrenia.  

In correspondence dated on July 27, 1995, the veteran 
requested entitlement to an increased rating for his service-
connected nervous disorder, once characterized as chronic 
undifferentiated schizophrenia.  At the time of this request, 
the veteran's service-connected nervous disorder was rated at 
50 percent.  In a September 1996 rating decision, the RO 
granted an increase from 50 percent to 100 percent for 
generalized anxiety disorder with residual schizophrenia 
based on a July 1996 VA examination which showed that the 
veteran had been unemployed for two years and could not 
pursue gainful employment due to his service-connected 
nervous disorder.

The veteran contends that he is entitled to an effective date 
earlier than July 27, 1995 for the award of a 100 percent 
rating for his service-connected generalized anxiety disorder 
with residual schizophrenia.  More specifically, he asserts 
that evidence of record documents that he left his last place 
of employment within a year of filing his claim for an 
increase.

A May 1993 VA medical record revealed that the veteran was 
progressively tense and irritable with possible major 
depression after numerous instances of apparent harassment by 
his supervisor that was ongoing since 1989 or 1990.

The report of the January 1995 VA examination is missing from 
the claims file.

A February 6, 1995 statement from P.J.J., chief of Medical 
Administration Services for the New York VA Medical Center in 
Manhattan, stated, in effect, that the veteran was seen at 
that facility that day.  He quoted from a statement from the 
veteran's physician:

[The veteran] has attended this VAMC/OPC 
intermittently since 1974.  Treatment has 
included a regiment (sic) of psychoactive 
medications and neuroleptic medications.  Patient 
was seen in individual psychotherapy.  Patient 
has worked as Deputy Director of the NYS Division 
of Veterans Affairs from 4/85 to 8/1/94.  Patient 
suffers from exhaustion and felt anxious and 
irritable much of the time.  He asserts that 
interpersonal relations at his place of work were 
not good.  [The veteran]'s ability to establish 
or maintain effective favorable relationships 
with people was seriously impaired.  The 
psychoneurotic symptoms were of such severity and 
persistence that there was pronounced impairment 
in veteran's ability to obtain or retain 
employment.

An April 1995 VA medical record noted that the veteran was 
seen after feeling paranoid and angry and irritable.  It was 
noted that he used to work in state government where people 
yelled at him all the time.

In a May 1995 signed statement sent to an insurance company, 
P.J.J. of the VA verified, through the veteran's physician, 
that the veteran had to leave his job due to anxiety and 
stress along with a feeling of helplessness and inability to 
cope with his work situation any longer.  According to 
P.J.J., the veteran was seen by his staff psychiatrist in 
April 1995 and his condition reportedly had not shown any 
significant shift or change since the case was reported to 
the insurance company three months earlier.  P.J.J. again 
noted that the veteran did not appear employable then or in 
the foreseeable future.

The report of the July 1996 VA mental examination noted that 
the veteran had never been hospitalized for his nervous 
condition, that he had been seen at a VA psychiatric clinic 
since 1994 but had an outpatient record that dated back to 
1974, and that he stopped work as Deputy Director of the 
State Division of Veterans Affairs in July 1994 because he 
got sick.  The examiner also noted that the veteran lived 
alone at an address where he had resided for 20 years, that 
he enjoyed his coin collection, and that he did not see 
friends.  He had two adult children and had seen a woman 
friend intermittently for about 15 years.  The veteran had 
not had alcohol since 1994.  On mental status examination, 
the veteran's speech was logical and coherent, but sometimes 
with tangential answers.  He did not appear particularly 
depressed, but at times his smiling seemed slightly 
inappropriate.  The veteran reported that he was constantly 
nervous and occasionally had panic spells which lasted about 
10 minutes during which he felt like he was not in control.  
Depression came and went but had been constant since he found 
out about an eye problem two months earlier.  He had bad 
spells of depression (since about 1993 and before he left his 
job), which lasted a few days and during which he felt like 
he was coming apart.  He reported symptoms of paranoia and 
low energy levels, but denied seeing visions or hearing 
voices.  The veteran also reported bowel accidents from being 
tense.  The examiner diagnosed generalized anxiety disorder 
and schizophrenia and opined that the veteran did not appear 
employable.

Construing the evidence in a light most favorable to the 
veteran, the Board finds that the February 1995 and May 1995 
statements of P.J.J., the chief of Medical Administration 
Services for the New York VAMC in Manhattan, present 
factually ascertainable evidence of a severe service-
connected psychiatric disability for a 100 percent rating.  
Entitlement to the increased award is shown to have arisen on 
that date when the veteran's physician declared, on February 
6, 1995, the veteran did not appear employable due to his 
anxiety and stress.  There is no evidence of an earlier 
unadjudicated increased rating claim and no earlier factually 
ascertainable evidence of a severe disability.  Therefore, an 
effective date from February 6, 1995, but no earlier, is 
warranted for the award of a 100 percent rating for 
generalized anxiety disorder with residual schizophrenia.  

While the veteran may have left his employment on August 1, 
1994, he apparently was not medically/psychiatrically 
evaluated until February 6, 1995.  Any statement by the 
medical examiner as to the veteran's unemployability due to 
his service connected psychiatric disorder prior to February 
6, 1995, would be hearsay, based on statements made by the 
veteran, and not on an objective assessment of the veteran.  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).    

In light of the regulations applicable at the time of the 
veteran's claim for an increase, a 100 percent schedular 
rating is warranted effective from February 6, 1995.


ORDER

An effective date of February 6, 1995, for the assignment of 
a 100 percent rating for generalized anxiety disorder with 
residual schizophrenia is granted, subject to the provisions 
governing the award of monetary benefits.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


